NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AUDREY L. KIMNER,                               No. 20-15861

                Plaintiff-Appellant,            D.C. No. 5:19-cv-07576-EJD

 v.
                                                MEMORANDUM*
CAPITAL TITLE OF TEXAS, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Audrey L. Kimner appeals pro se from the district court’s order dismissing

her action alleging federal and state law claims arising from Texas state court cases

in which Kimner claimed fraud in the sale of her condominium. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rooker-Feldman doctrine, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003), and

under 28 U.S.C. § 1915(e)(2)(B), Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

2012). We affirm.

      The district court properly dismissed Kimner’s claims against all defendants

(except Margaret A. Poissant) for lack of subject matter jurisdiction under the

Rooker-Feldman doctrine because her claims are a “de facto appeal” of the Texas

state court decisions. Noel, 341 F.3d at 1163-65.

      The district court properly dismissed nonresident defendant Poissant because

Kimner failed to allege facts sufficient to establish that the district court had

personal jurisdiction over her. See Schwarzenegger v. Fred Martin Motor Co., 374

F.3d 797, 801-02 (9th Cir. 2004) (discussing requirements for general and specific

personal jurisdiction).

      We reject as unpersuasive Kinmer’s contentions that Magistrate Judge

Cousins was biased or conspired against her.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                        20-15861